
	
		112th CONGRESS
		1st Session
		S. 1466
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish the Commission on Freedom of
		  Information Act Processing Delays. 
	
	
		1.Commission on Freedom of Information Act
			 processing delays
			(a)Short titleThis Act may be cited as the
			 Faster FOIA Act of
			 2011.
			(b)EstablishmentThere is established the Commission on
			 Freedom of Information Act Processing Delays (in this Act referred to as the
			 Commission for the purpose of conducting a study relating to
			 methods to help reduce delays in processing requests submitted to Federal
			 agencies under section 552 of title 5, United States Code (commonly referred to
			 as the Freedom of Information Act).
			(c)Membership
				(1)In generalThe Commission shall be composed of 12
			 members of whom—
					(A)2 shall be appointed by the chairman of the
			 Committee on the Judiciary of the Senate;
					(B)2 shall be appointed by the ranking member
			 of the Committee on the Judiciary of the Senate;
					(C)2 shall be appointed by the chairman of the
			 Committee on Government Reform of the House of Representatives;
					(D)2 shall be appointed by the ranking member
			 of the Committee on Government Reform of the House of Representatives;
					(E)1 shall be appointed by the Attorney
			 General of the United States;
					(F)1 shall be appointed by the Director of the
			 Office of Management and Budget;
					(G)1 shall be appointed by the Archivist of
			 the United States; and
					(H)1 shall be appointed by the Comptroller
			 General of the United States.
					(2)Qualifications of congressional
			 appointeesOf the 2
			 appointees under each of subparagraphs (A), (B), (C), and (D) of paragraph (1)
			 at least 1 shall have experience as a FOIA requestor, or in the fields of
			 library science, information management, or public access to Government
			 information.
				(3)Timeliness of appointmentsAppointments to the Commission shall be
			 made as expeditiously as possible, but not later than 60 days after the date of
			 enactment of this Act.
				(d)StudyThe Commission shall conduct a study
			 to—
				(1)identify methods that—
					(A)will help reduce delays in the processing
			 of requests submitted to Federal agencies under section 552 of title 5, United
			 States Code; and
					(B)ensure the efficient and equitable
			 administration of that section throughout the Federal Government;
					(2)examine whether the system for charging
			 fees and granting waivers of fees under section 552 of title 5, United States
			 Code, needs to be reformed in order to reduce delays in processing requests;
			 and
				(3)examine and determine—
					(A)why the Federal Government’s use of the
			 exemptions under section 552(b) of title 5, United States Code, increased
			 during fiscal year 2009;
					(B)the reasons for any increase, including
			 whether the increase was warranted and whether the increase contributed to FOIA
			 processing delays;
					(C)what efforts were made by Federal agencies
			 to comply with President Obama’s January 21, 2009 Presidential Memorandum on
			 Freedom of Information Act Requests and whether those efforts were
			 successful;
					(D)any recommendations on how the use of
			 exemptions under section 552(b) of title 5, United States Code, may be limited;
			 and
					(E)(i)whether any disparities in processing,
			 processing times, and completeness of responses to FOIA requestors have
			 occurred based upon political considerations, ideological viewpoints, the
			 identity of the requestors, affiliation with the media, or affiliation with
			 advocacy groups;
						(ii)if any disparities have occurred, why such
			 disparities have occurred; and
						(iii)the extent to which political appointees
			 have been involved in the FOIA process.
						(e)ReportNot later than 1 year after the date of
			 enactment of this Act, the Commission shall submit a report to Congress and the
			 President containing the results of the study under this section, which shall
			 include—
				(1)a description of the methods identified by
			 the study;
				(2)the conclusions and recommendations of the
			 Commission regarding—
					(A)each method identified; and
					(B)the charging of fees and granting of
			 waivers of fees; and
					(3)recommendations for legislative or
			 administrative actions to implement the conclusions of the Commission.
				(f)Staff and administrative support
			 services
				(1)In generalThe Archivist of the United States shall
			 provide to the Commission such staff and administrative support services,
			 including research assistance at the request of the Commission, as necessary
			 for the Commission to perform its functions efficiently and in accordance with
			 this section.
				(2)Payment of expenses
					(A)Staff
			 salariesThe Archivist of the
			 United States shall pay staff expenses relating to salaries under this
			 subsection from available appropriations in the applicable account for salaries
			 of the National Archives and Records Administration.
					(B)Administrative support
			 servicesExcept as provided
			 under subparagraph (A), the Archivist of the United States shall pay staff and
			 administrative expenses under this subsection from available appropriations in
			 the operating expenses account of the National Archives and Records
			 Administration.
					(3)Appropriations requestsExpenses paid under this subsection shall
			 not form the basis for additional appropriations requests from the National
			 Archives and Records Administration in the future.
				(g)InformationTo the extent permitted by law, the heads
			 of executive agencies, the Government Accountability Office, and the
			 Congressional Research Service shall provide to the Commission such information
			 as the Commission may require to carry out its functions.
			(h)Compensation of membersMembers of the Commission shall serve
			 without compensation for services performed for the Commission.
			(i)Travel expenses
				(1)In generalThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
				(2)Payment of expensesThe Administrator of General Services shall
			 pay travel expenses under this subsection from available appropriations in the
			 operating expenses account of the General Services Administration.
				(3)Appropriations requestsExpenses paid under this subsection shall
			 not form the basis for additional appropriations requests from the National
			 Archives and Records Administration in the future.
				(j)TransparencyAll meetings of the Commission shall be
			 open to the public, except that a meeting, or any portion of it, may be closed
			 to the public if it concerns matters or information described in chapter
			 552b(c) of title 5, United States Code. Interested persons shall be permitted
			 to appear at open meetings and present oral or written statements on the
			 subject matter of the meeting. The Commission may administer oaths or
			 affirmations to any person appearing before the Commission.
			(k)TerminationThe Commission shall terminate 30 days
			 after the submission of the report under subsection (e).
			
	
		
			Passed the Senate
			 August 1, 2011.
			
			Secretary
		
	
	
	
